DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant’s amendments have addressed all the pending 112 rejections and those rejections are withdrawn.  However, the amendment introduces new 112 rejections.
	Applicant’s arguments with respect to the art have been considered but are moot in light of the new rejection necessitated by applicant’s amendment. The examiner, however, will address applicant’s argument with respect to claims 8 and 15.  Applicant’s amendment to claims 8 and 15, as discussed in the 112 rejection below can lead to contradictory results and is therefore interpreted to mean that a distance is also equitable to time according to the well-known formula of distance = rate of travel x time and thus a disclosure of distance equates to a basing on time as well and vice versa. 
	Applicant merely asserts that the claims are not directed to a judicial exception.  The examiner disagrees for the reasons outlined in the 101 rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the independent claims recite “determine activities iteratively performed by the user of the one or more users based on the analysis of the patterns of the user behavior; schedule the activities for future based on the determined activities which are iteratively performed by the user in past.”  The subject matter of “determining activities iteratively performed by the user” is not in the specification and is considered new matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites that the one or more activities is at least one shopping item and at least one service.  It is unclear how an activity (a thing that a person does or has done) can be a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claims 1-6, 8-14 are drawn to a process and claims 15-20 are drawn to a machine, however, claims 1-6, 8-20 are directed to a judicial exception (i.e. an abstract idea).

Claim 1 recites storing one or more activities from a user of one or more users; determining a location of the user; determining a location of one or more stores associated with a stored activity of the one or more activities; acquiring a user history, wherein the user history comprises one or more activities from the user of the one or more users; analyzing patterns of user behavior from the user history; determining activities iteratively performed by the user of the one or more users based on the analysis of the patterns of the user behavior; scheduling the activities for future based on the determined activities which are iteratively performed by the user in past; providing a prompt to the user associated with the stored activity; and providing one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored activity when the prompt is accepted.



This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements- a user item database, a processor, and a graphical user interface. The database, processor, and user interface are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) (Fig. 10 and Specification ¶ 0070) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database, processor, and user interface amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Further, the instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea (Fig. 10 and Specification ¶ 0070). Each step of the instant claim, when taken alone and as a combination, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a 

The claimed functions can be carried out in existing computers long in use, no new machinery being necessary. Claim 1 merely assumes the availability of physical components including a computing system, for input, memory, look-up, comparison, and output.

The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more.  The claim is not patent eligible

Dependent claims 2-6, 8-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6, 8-14 further describe the commercial interactions.  The dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional limitations amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.



Regarding claims 15-19, the claim recites substantially similar limitations and scope as recited in claims 1, 3-4, 6, 8-10, and 13.  As such, claims 15-19 are rejected under similar rationale.

Claim 20 recites storing one or more activities from a user of one or more users; determining a location of the user; determining a location of one or more stores associated with a stored activity of the one or more activities; acquire a user history, wherein the user history comprises one or more activities from the user of the one or more users; analyze patterns of user behavior from the user history; determine activities iteratively performed by the user of the one or more users based on the analysis of the patterns of the user behavior; schedule the activities for future based on the determined activities which are iteratively performed by the user in past; providing a prompt to the user when the determined location of the user is within a predetermined proximity to the determined location of a store of the one or more stores associated with the stored activity; providing one or more offers; providing one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored activity when the prompt is accepted; providing one or more navigation instructions inside the store; marking the item as purchased.

The above limitations recite a method for providing notifications to facilitate shopping.  Based on the claim language and the Specification, claim 20 describes a commercial interaction (i.e. managing sales activities and advertising) and as such falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements- a user item database, a processor, memory and a graphical user interface. The database, processor, memory and user interface are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function) (Fig. 10 and Specification ¶ 0070) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database, processor, memory and user interface amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Further, the instant specification makes clear that the recited physical components provide a generic environment in which to carry out the abstract idea (Fig. 10 and Specification ¶ 0070). Each step of the instant claim, when taken alone and as a combination, is executed in a manner routinely and conventionally expected of these elements. Additionally, while a more explicit abstract idea styled as a process or machine may overcome the prior art on record, a more detailed abstract idea is still an abstract idea. Likewise, a more detailed generic computing system is still a generic computing system.



The claim elements when considered individually and when considered as an ordered combination (i.e. as a whole), are directed to an abstract idea without significantly more.  The claim is not patent eligible

Therefore claims 1-20 are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohwa, US 2005/0252965 A1 (hereafter referred to as “Ohwa”) in view of US 2014/0067455 Zhang et al, (hereafter Zhang). 

Referring to claim 1 Ohwa discloses a method comprising: 
storing one or more activities from a user of one or more users in a user item database, wherein the user item database is associated with the user of one or more users (Figs, 2, 5 and ¶¶ 0074, 0083-0084- examiner notes the limitation “wherein the user item database is associated with the user of one or more users” is given little patentable weight as it is merely reciting non-functional descriptive material); 
determining a location of the user corresponding to the user item database using a processor that tracks a geographical location of one or more devices associated with the user (Fig. 3 and ¶¶ 0068, 0087, 0108- examiner notes the limitation “user corresponding to the user item database “is given little patentable weight as it is merely reciting non-functional descriptive material);
determining a location of one or more stores associated with a stored activity of the one or more activities using the processor that searches one or more store databases, wherein each store database comprises a geographical location of each activity (Figs. 3, 4A, 4B and ¶¶ 0058, 007-0081- examiner notes the limitation “wherein each store database comprises a geographical location of each activity” is given little patentable weight as it is merely reciting non-functional descriptive material); 
providing, via a graphical user interface (GUI), a prompt to the user when the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored activity (Figs. 8-10 and ¶¶ 0088-0090, 0107-0110, 0116-0117- examiner notes that while art has been applied to the limitation “providing, via a graphical user interface (GUI), a prompt to the user when the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored activity” it is given little patentable weight.  The recited "when" in Applicant's claim does not move to distinguish the claimed invention from the cited art.  More specifically, the recited limitation of " providing, via a graphical user interface (GUI), a prompt to the user when the determined location of 
providing, via the GUI, one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored activity when the prompt is accepted (Fig. 8-10 and ¶¶ 0088-0089, 0116-0118- examiner notes that while art has been applied to the limitation “providing, via a graphical user interface (GUI), a prompt to the user when the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored activity” it is given little patentable weight.  The recited "when" in Applicant's claim does not move to distinguish the claimed invention from the cited art.  More specifically, the recited limitation of " providing, via the GUI, one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored activity when the prompt is accepted”  represents a conditional limitation not necessarily performed (i.e. the one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored activity is only provided on the condition that the prompt is accepted). The limitations are thereby treated as a conditional limitation and accorded little patentable weight.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other limitations are conditionally invocable under certain 

Ohwa does not explicitly disclose.
acquire a user history, wherein the user history comprises one or more activities from the user of the one or more users; 
analyze patterns of user behavior from the user history; 
determine activities iteratively performed by the user of the one or more users based on the analysis of the patterns of the user behavior; 
schedule the activities for future based on the determined activities which are iteratively performed by the user in past.

However, in another scheduling/reminder system, Zhang ¶61-64 discloses a system that acquires a user activity history and analyzes the history for patterns of behavior (¶61-62), determines activities that are iteratively performed (iterative definition = repeated) based on the analysis (¶62-63) and schedules the activity for the future if it is not already scheduled (¶63-65).

It would have been obvious to modify the system of Ohwa to include automatic scheduling of predicted activities for the purposes of assisting a user in managing a calendar and task list as taught by Zhang (¶4)

Referring to claim 2 Ohwa discloses the method of claim 1 further comprising: marking the stored activity as completed in the user item database (¶¶ 0084, 0120).

Referring to claim 3 Ohwa teaches the method of claim 2 but does not explicitly teach receiving external information from one or more external sensors.  However Zhang ¶46 discloses receiving external information from one or more sensors)

Referring to claim 4 Zhang discloses the method of claim 3 wherein scheduling the activities is for the future is further based on the received external information.  (Zhang ¶46 receives external information form one or more sensors and uses that information to collect contextual information for use in the analysis)

Referring to claim 5 Ohwa discloses the method of claim 1 wherein each store database further comprises a price of each activity (¶ 0102-examiner notes that the limitation “wherein each store database further comprises a price of each activity” is given little patentable weight.  The type of data stored in the database does not change or alter the function of the method/system and is considered to be non functional descriptive material that does not distinguish the claimed invention from the prior art in terms of patentability. (re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed Cir. 1983) MPEP 2111.05 ); The information is not functionally used in the claim in any manner dependent on such an interpretation of the information. As such, the information is no more than arbitrary binary data that is interpretable only within the human mind. There is no functional relationship between this data and the method/system recited. Thus, the contents of the data may not distinguish the claims over the prior art. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original).  Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Referring to claim 8 Ohwa discloses the method of claim 1 further comprising: setting, via the GUI, the pre-determined proximity, based on a distance from the geographical location of one or more devices associated with the user and a time from the geographical location of one or more devices associated with the user (¶¶ 0090, 0110-0111; please see the 112 rejection for the claim interpretation).

Referring to claim 9 Ohwa discloses the method of claim 1 wherein the stored activity is a physical item available at the store of the one or more stores associated with the stored activity (¶¶ 0076- examiner notes the limitation “wherein the stored activity is a physical item available at the store of the one or more stores associated with the stored activity” is given little patentable weight.  The type of activity does not change or alter the function of the method/system and is considered to be non functional descriptive material that does not distinguish the claimed invention from the prior art in terms of patentability. (re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed Cir. 1983) MPEP 2111.05 ); The information is not functionally used in the claim in any manner dependent on such an interpretation of the information. As such, the information is no more than arbitrary binary data that is interpretable only within the human mind. There is no functional relationship between this data and the method/system recited. Thus, the contents of the data may not distinguish the claims over the prior art. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original).  Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Referring to claim 10 Ohwa discloses the method of claim 1 wherein the stored activity is an item available to order at the store of the one or more stores associated with the stored activity (¶¶ 0076- examiner notes the limitation “wherein the stored activity is an item available to order at the store of the one or more stores associated with the stored activity” is given little patentable weight.  The type of activity does not change or alter the function of the method/system and is considered to be non functional descriptive material that does not distinguish the claimed invention from the prior art in terms of patentability. (re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed Cir. 1983) MPEP 2111.05 ); The information is not functionally used in the claim in any manner dependent on such an interpretation of the information. As such, the information is no more than arbitrary binary data that is interpretable only within the human mind. There is no functional relationship between this data and the method/system recited. Thus, the contents of the data may not distinguish the claims over the prior art. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original).  Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Referring to claim 11 Ohwa discloses the method of claim 1 further comprising: removing one or more activities from the user of one or more users in the user item database (¶¶ 0084, 0120).

Referring to claim 12 Ohwa discloses the method of claim 1 further comprising: providing, via the GUI, one or more offers for the stored activity when the prompt is accepted (¶ 0102- examiner notes the limitation “providing, via the GUI, one or more offers for the stored activity when the prompt is accepted” is given little patentable weight.  The recited "when" in Applicant's claim does not move to 

Referring to claim 14 Ohwa discloses the method of claim 1 wherein the one or more activities comprise at least one shopping item and at least one service. (¶5, 17, 21)

Referring to claim 15 Ohwa discloses a system comprising: 
a user item database, wherein the user item database is associated with a user of one or more users, and wherein one or more shopping items from the user of one or more users is stored in the user item database; (Figs, 2, 5 and ¶¶ 0074, 0083-0084- examiner notes the limitation “wherein the user item database is associated with the user of one or more users” is given little patentable weight as it is merely reciting non-functional descriptive material; ¶29 discloses databases);
one or more store databases, wherein each store database comprises a geographical location of each shopping item; (Figs, 2, 5 and ¶¶ 0074, 0083-0084- examiner notes the limitation “wherein each store database comprises a geographical location of each shopping item” is given little patentable weight as it is merely reciting non-functional descriptive material; ¶29 discloses databases);
	a processor having addressable memory, the processor configured to: (¶64-65 discloses a processor)

determine a location of one or more stores associated with a stored shopping item of the one or more shopping items by searching the one or more store databases;  (Figs. 3, 4A, 4B and ¶¶ 0058, 007-0081- examiner notes the limitation “wherein each store database comprises a geographical location of each activity” is given little patentable weight as it is merely reciting non-functional descriptive material);
provide, via a graphical user interface (GUI), a prompt to the user when the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored shopping item, (Figs. 8-10 and ¶¶ 0088-0090, 0107-0110, 0116-0117- examiner notes that while art has been applied to the limitation “providing, via a graphical user interface (GUI), a prompt to the user when the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored activity” it is given little patentable weight.  The recited "when" in Applicant's claim does not move to distinguish the claimed invention from the cited art.  More specifically, the recited limitation of " providing, via a graphical user interface (GUI), a prompt to the user when the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored activity”  represents a conditional limitation not necessarily performed (i.e. the prompt is only provided on the condition that the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored activity). The limitations are thereby treated as a conditional limitation and accorded little patentable weight.  Accordingly, once the positively recited limitations are satisfied, the claim as a 
 wherein the pre-determined proximity is based on a distance from the geographical location of one or more devices associated with the user and a time from the geographical location of one or more devices associated with the user; and (¶¶ 0090, 0110-0111; please see the 112 rejection for the claim interpretation).
provide, via the GUI, one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored shopping item when the prompt is accepted.  (Fig. 8-10 and ¶¶ 0088-0089, 0116-0118- examiner notes that while art has been applied to the limitation “providing, via a graphical user interface (GUI), a prompt to the user when the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored activity” it is given little patentable weight.  The recited "when" in Applicant's claim does not move to distinguish the claimed invention from the cited art.  More specifically, the recited limitation of " providing, via the GUI, one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored activity when the prompt is accepted”  represents a conditional limitation not necessarily performed (i.e. the one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored activity is only provided on the condition that the prompt is accepted). The limitations are thereby treated as a conditional limitation and accorded little patentable weight.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C]))

Referring to claim 16 Ohwa discloses the method of claim 15 wherein the stored activity is a physical item available at the store of the one or more stores associated with the stored activity (¶¶ 0076- examiner notes the limitation “wherein the stored activity is a physical item available at the store of the one or more stores associated with the stored activity” is given little patentable weight.  The type of activity does not change or alter the function of the method/system and is considered to be non functional descriptive material that does not distinguish the claimed invention from the prior art in terms of patentability. (re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed Cir. 1983) MPEP 2111.05 ); The information is not functionally used in the claim in any manner dependent on such an interpretation of the information. As such, the information is no more than arbitrary binary data that is interpretable only within the human mind. There is no functional relationship between this data and the method/system recited. Thus, the contents of the data may not distinguish the claims over the prior art. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original).  Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Referring to claim 18, Ohwa discloses the method of claim 15 wherein the stored activity is an item available to order at the store of the one or more stores associated with the stored activity (¶¶ 0076- examiner notes the limitation “wherein the stored activity is an item available to order at the store of the one or more stores associated with the stored activity” is given little patentable weight.  The type of activity does not change or alter the function of the method/system and is considered to be non functional descriptive material that does not distinguish the claimed invention from the prior art in re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed Cir. 1983) MPEP 2111.05 ); The information is not functionally used in the claim in any manner dependent on such an interpretation of the information. As such, the information is no more than arbitrary binary data that is interpretable only within the human mind. There is no functional relationship between this data and the method/system recited. Thus, the contents of the data may not distinguish the claims over the prior art. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original).  Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

Claims 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohwa and Zhang in view of Cancro et al., US 2014/0207570 A1 (hereafter referred to as “Cancro”).

Referring to claim 6 Ohwa discloses the method of claim 1 including providing navigation instructions (Figs. 8-10 and ¶¶ 0088-0089, 0116-0118) but does not explicitly teach further comprising: providing, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity when the prompt is accepted.  However Cancro teaches a method of location based alerts including providing, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity when the prompt is accepted (Fig. 3 and ¶¶ 0053-0055- examiner notes that while art has been applied to the limitation “providing, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity when the prompt is accepted” it is given little patentable weight.  The recited "when" in Applicant's claim does not move to distinguish the claimed invention from the cited art.  More 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the shopping list notification method as taught by Ohwa/Zhang the ability to include providing, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity when the prompt is accepted as taught by Cancro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Referring to claim 17 Ohwa discloses the system of claim 15 including providing navigation instructions (Figs. 8-10 and ¶¶ 0088-0089, 0116-0118) but does not explicitly teach further comprising: providing, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity when the prompt is accepted.  However Cancro teaches a method of location based alerts including providing, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity when the prompt is accepted (Fig. 3 and ¶¶ 0053-0055- examiner notes that while art has been applied to the limitation “providing, via the GUI, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the shopping list notification method as taught by Ohwa/Zhang the ability to include providing, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity when the prompt is accepted as taught by Cancro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohwa and Zhang in view of Gavriliu US 2017/0372362 A1 (hereafter referred to as “Gavriliu”)

Referring to claim 13 Ohwa discloses the method of claim 12 but does not explicitly teach wherein providing one or more offers further comprises: filtering the one or more offers down to a pre-determined number of offers. However Gavriliu teaches a method of real-time competitive information delivery including the known technique of providing one or more offers further comprises: filtering the one or more offers down to a pre-determined number of offers (¶¶ 0011, 0014-0017 teaching where only advertising campaigns that fit criteria are selected (i.e. predetermined number) and the ad campaigns are ranked and filtered).  This known technique is applicable to the shopping list notification method of Ohwa/Zhang as they both share characteristics and capabilities, namely they are directed to providing shopping information to users.  It would have been recognized that applying the known technique of providing one or more offers further comprises: filtering the one or more offers down to a pre-determined number of offers as taught by Gavriliu to the teachings of Ohwa/Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, providing one or more offers further comprises: filtering the one or more offers down to a pre-determined number of offers, as taught by Gavriliu, into the shopping list notification method of Ohwa/Zhang would have been recognized by those of ordinary skill in the art as resulting in an improved method of providing ads to a user (Gavriliu ¶ 0005).

Referring to claim 19 Ohwa discloses the method of claim 15 but does not explicitly teach wherein providing one or more offers further comprises: filtering the one or more offers down to a pre-determined number of offers. However Gavriliu teaches a method of real-time competitive information delivery including the known technique of providing one or more offers further comprises: filtering the one or more offers down to a pre-determined number of offers (¶¶ 0011, 0014-0017 teaching where only advertising campaigns that fit criteria are selected (i.e. predetermined number) and the ad .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ohwa and Zhang in view of Gavriliu and further in view of Cancro.

Referring to claim 20 Ohwa discloses a system (i.e. abstract) comprising: 
a processor having addressable memory, the processor configured to: 
store one or more activities from a user of one or more users in a user item database, wherein the user item database is associated with the user of one or more users (Figs, 2, 5 and ¶¶ 0074, 0083-0084- examiner notes the limitation “wherein the user item database is associated with the user of one or more users” is given little patentable weight as it is merely reciting non-functional descriptive material); 
determine a location of the user corresponding to a user item database by tracking a geographical location of one or more devices associated with the user (Fig. 3 and ¶¶ 0068, 0087, 0108- 
determine a location of one or more stores associated with a stored activity of the one or more activities by searching the one or more store databases, wherein each store database comprises a geographical location of each activity (Figs. 3, 4A, 4B and ¶¶ 0058, 007-0081- examiner notes the limitation “wherein each store database comprises a geographical location of each activity” is given little patentable weight as it is merely reciting non-functional descriptive material);
provide, via a graphical user interface (GUI), a prompt to the user when the determined location of the user is within a pre-determined proximity to the determined location of a store of the one or more stores associated with the stored activity (Figs. 8-10 and ¶¶ 0088-0090, 0107-0110, 0116-0117); and 
provide, via the GUI, one or more navigation instructions from the determined location of the user to the determined location of the store associated with the stored activity when the prompt is accepted (Fig. 8-10 and ¶¶ 0088-0089, 0116-0118); 
mark the stored activity as purchased in the user item database (¶¶ 0084, 0120).

acquire a user history, wherein the user history comprises one or more activities from the user of the one or more users; 
analyze patterns of user behavior from the user history; 
determine activities iteratively performed by the user of the one or more users based on the analysis of the patterns of the user behavior; 
schedule the activities for future based on the determined activities which are iteratively performed by the user in past.

However, in another scheduling/reminder system, Zhang ¶61-64 discloses a system that acquires a user activity history and analyzes the history for patterns of behavior (¶61-62), determines activities that are iteratively performed (iterative definition = repeated) based on the analysis (¶62-63) and schedules the activity for the future if it is not already scheduled (¶63-65).

It would have been obvious to modify the system of Ohwa to include automatic scheduling of predicted activities for the purposes of assisting a user in managing a calendar and task list as taught by Zhang (¶4)

Ohwa/Zhang do not explicitly teach provide, via the GUI, one or more offers for the stored activity when the prompt is accepted, wherein the one or more offers are filtered down to a pre-determined number of offers.  However Gavriliu teaches a method of real-time competitive information delivery including the known technique of providing, via the GUI, one or more offers for the stored activity when the prompt is accepted, wherein the one or more offers are filtered down to a pre-determined number of offers (¶¶ 0011, 0014-0017 teaching where only advertising campaigns that fit criteria are selected (i.e. predetermined number) and the ad campaigns are ranked and filtered).  This 

Ohwa/Zhang/Gavriliu does not explicitly teach provide, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity and store the purchased item in the user item database, wherein a activity of the one or more activities is stored based on one or more previously stored activities marked as purchased.  However Cancro teaches a method of location based alerts including the known technique of providing, via the GUI, one or more navigation instructions inside the store associated with the stored activity to the stored activity and storing the purchased item in the user item database, wherein a activity of the one or more activities is stored based on one or more previously stored activities marked as purchased (Fig. 3 and ¶¶0033, 0035, 0053-0055).  This known technique is applicable to the shopping list notification system of Ohwa/Zhang/Gavriliu as they both share characteristics and capabilities, namely they are directed to alerting users to a location related to a shopping list.  It would have been recognized that applying the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
Primary Examiner, Art Unit 3684